IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,551-01


                    EX PARTE JAMES EDWARD OWENS III, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1069785-A IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to 180 days’ imprisonment in the state jail.

        Applicant contends that the State used material false evidence against him due to drug testing

conducted by Jonathan Salvador, a former forensic scientist with the Texas Department of Public

Safety’s Crime Laboratory. See Ex parte Coty, 418 S.W.3d 597 (Tex. Crim. App. 2014). We order

that this application be filed and set for submission to determine whether Applicant is entitled to
                                                                                                       2

habeas relief. The parties shall brief these issue.

       It appears that Applicant is represented by counsel. If that is not correct, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court within ninety days of the date of this order.

Filed: April 13, 2016
Do not publish